DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1503” has been used to designate both an “OK” button and a “Cancel” button in Fig. 15A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acceptance unit configured to”, “a first transmission unit configured to”, a first output unit configured to”, a second transmission unit configured to”, “a second output unit configured to”, “a display control unit configured to”, and “a print instruction unit configured to” in claims 1 and 14, and “a reading control unit configured to” and “a third transmission unit configured to” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruetschi et al. (US 2016/0261648) in view of Oe (US 2017/0054870).
Regarding claim 1, Ruetschi discloses a web conference system comprising: 
a server system including one or a plurality of server apparatuses configured to provide a web conference service (see Figs. 1, 3, and 4 and paras 31, 33, 37-38, and 50, a video conference communication system includes social network server 11 and communication device 2 that provide web conference services); 
a first apparatus including a first application for holding a web conference (see Figs. 1, 2, and 5 and paras 32-33, 35-36, 38-40, and 48-50, a first terminal 1 or first conference appliance 7 include applications for holding a eb conference); and 
a second apparatus including a second application for holding a web conference (see Figs. 1, 2, and 5 and paras 32-33, 35-36, 38-40, and 48-50, a second terminal 2 or second conference appliance 9 include applications for holding a eb conference), 
wherein the server system includes 
an acceptance unit configured to accept participation requests for the web conference from the first and second applications (see paras 48-50 and 59, a terminal or conference appliance can initiate a web conference and invite other terminals of conference appliances and communication server 2 can validate and authorize web conferences participants), and 
a first transmission unit configured to transmit voice data transmitted from the first application to the second application and transmit voice data transmitted from the second application to the first application based on the acceptance of the participation requests from the first and second applications by the acceptance unit (see paras 32-33, 36, 39, and 50, voice/audio and video data are transmitted between terminals/conference appliances as part of the web conference), 
wherein the second apparatus includes 
a first output unit configured to, if the voice data is transmitted by the first transmission unit, output sound based on the voice data by using the second application (see paras 32-33, 36, 39, and 50, voice/audio and video data are transmitted between terminals/conference appliances as part of the web conference), and 
wherein the first apparatus includes 
a second output unit configured to, if the voice data is transmitted by the first transmission unit, output sound based on the voice data by using the first application (see paras 32-33, 36, 39, and 50, voice/audio and video data are transmitted between terminals/conference appliances as part of the web conference).
Ruetschi does not disclose expressly a second transmission unit configured to transmit first information or second information to the server system by using the second application, the first information indicating whether a printer configured to print an image is connected to the second apparatus, the second information indicating a setting related to the printer connected to the second apparatus, a display control unit configured to display printer information about the printer - 47 -10210934US01 connected to the second apparatus on a display screen by using the first application, and a print instruction unit configured to instruct the second apparatus to perform printing via the server system by using the first application, wherein the first transmission unit of the server system is further configured to transmit the first information or the second information to the first application based on the acceptance of the participation requests from the first and second applications by the acceptance unit, and wherein the display control unit of the first apparatus is configured to display the printer information on the display screen based on the first information or the second information transmitted by the first transmission unit.
Oe discloses a second transmission unit configured to transmit first information or second information to the server system by using the second application, the first information indicating whether a printer configured to print an image is connected to the second apparatus, the second information indicating a setting related to the printer connected to the second apparatus (see paras 36-43, 103-105, 119-121, 127-132, 150-151, 154, 158, 160, 169-170, and 173, a MFP 94 can be registered in a database of a conference managing device 20, a web conference participant can then select an input and output device for a registered document file, the output device can be a printer, such as MFP 94), 
a display control unit configured to display printer information about the printer - 47 -10210934US01 connected to the second apparatus on a display screen by using the first application (see paras 169-170, and 173, any participant device of the web conference can select an input and output device for a registered document file, the output device can be a printer, such as MFP 94, conference managing device 20 provides a display screen to the participant device), and 
a print instruction unit configured to instruct the second apparatus to perform printing via the server system by using the first application (see paras 150-151, 154, 158, 160, 169-170, and 173, any participant device of the web conference can select an input and output device for a registered document file, the output device can be a printer, such as MFP 94, conference managing device 20 receives the request from a participant device and executes the request by transmitting the data to the selected output device),
wherein the first transmission unit of the server system is further configured to transmit the first information or the second information to the first application based on the acceptance of the participation requests from the first and second applications by the acceptance unit (see paras 36-43, 103-105, 119-121, 127-132, 150-151, 154, 158, 160, 169-170, and 173, a MFP 94 can be registered in a database of a conference managing device 20, a web conference participant can then select an input and output device for a registered document file, the output device can be a printer, such as MFP 94), and 
wherein the display control unit of the first apparatus is configured to display the printer information on the display screen based on the first information or the second information transmitted by the first transmission unit (see paras 120, 154, 158, 160, 169-170, and 173, a user can select print conditions for the selected printer via the display provided by the conference managing device 20).
Regarding claims 13 and 14, Ruetschi discloses a method of performing a web conference using a web conference system that includes a server system, a first apparatus, and a second apparatus, the server system including one or a plurality of server apparatuses configured to provide a web conference service, the first apparatus including a first application for holding a web conference, the second apparatus including a second application for holding a web conference and a server system including one or a plurality of server apparatuses configured to provide a web conference service and configured to communicate with a first apparatus including a first application for holding a web conference and a second apparatus including a second application for holding a web conference, the server system comprising: 
an acceptance unit configured to accept participation requests for the web conference from the first and second applications (see Figs. 1, 3, and 4 and paras 31, 33, 37-38, 50, and 59, a video conference communication system includes social network server 11 and communication device 2 that provide web conference services); and 
a first transmission unit configured to transmit voice data transmitted from the first application to the second application and transmit voice data transmitted from the second application to the first application based on the acceptance of the participation requests from the first and second applications by the acceptance unit (see paras 32-33, 36, 39, and 50, voice/audio and video data are transmitted between terminals/conference appliances as part of the web conference), 
wherein the second apparatus includes 
a first output unit configured to, if the voice data is transmitted by the first transmission unit, output sound based on the voice data by using the second application (see paras 32-33, 36, 39, and 50, voice/audio and video data are transmitted between terminals/conference appliances as part of the web conference), and 
wherein the first apparatus includes 
a second output unit configured to, if the voice data is transmitted by the first transmission unit, output sound based on the voice data by using the first application (see paras 32-33, 36, 39, and 50, voice/audio and video data are transmitted between terminals/conference appliances as part of the web conference). 
Ruetschi does not disclose expressly a second transmission unit configured to transmit first information or second information to the server system by using the second application, the first information indicating whether a printer configured to print an image is connected to the second apparatus, the second information indicating a setting related to the printer connected to the second apparatus, a display control unit configured to display printer information about the printer - 52 -10210934US01 connected to the second apparatus on a display screen by using the first application, and a print instruction unit configured to instruct the second apparatus to perform printing via the server system by using the first application, wherein the first transmission unit of the server system is configured to further transmit the first information or the second information to the first application based on the reception of the participation requests from the first and second applications by the acceptance unit, and wherein the display control unit of the first apparatus is configured to display the printer information on the display screen based on the first information or the second information transmitted by the first transmission unit.
Oe discloses a second transmission unit configured to transmit first information or second information to the server system by using the second application, the first information indicating whether a printer configured to print an image is connected to the second apparatus, the second information indicating a setting related to the printer connected to the second apparatus (see paras 36-43, 103-105, 119-121, 127-132, 150-151, 154, 158, 160, 169-170, and 173, a MFP 94 can be registered in a database of a conference managing device 20, a web conference participant can then select an input and output device for a registered document file, the output device can be a printer, such as MFP 94), 
a display control unit configured to display printer information about the printer - 52 -10210934US01 connected to the second apparatus on a display screen by using the first application (see paras 169-170, and 173, any participant device of the web conference can select an input and output device for a registered document file, the output device can be a printer, such as MFP 94, conference managing device 20 provides a display screen to the participant device), and 
a print instruction unit configured to instruct the second apparatus to perform printing via the server system by using the first application (see paras 150-151, 154, 158, 160, 169-170, and 173, any participant device of the web conference can select an input and output device for a registered document file, the output device can be a printer, such as MFP 94, conference managing device 20 receives the request from a participant device and executes the request by transmitting the data to the selected output device), 
wherein the first transmission unit of the server system is configured to further transmit the first information or the second information to the first application based on the reception of the participation requests from the first and second applications by the acceptance unit (see paras 36-43, 103-105, 119-121, 127-132, 150-151, 154, 158, 160, 169-170, and 173, a MFP 94 can be registered in a database of a conference managing device 20, a web conference participant can then select an input and output device for a registered document file, the output device can be a printer, such as MFP 94), and 
wherein the display control unit of the first apparatus is configured to display the printer information on the display screen based on the first information or the second information transmitted by the first transmission unit (see paras 120, 154, 158, 160, 169-170, and 173, a user can select print conditions for the selected printer via the display provided by the conference managing device 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the printing function associated with a web conference, as described by Oe, with the system of Ruetschi.
The suggestion/motivation for doing so would have been to provide increased usage and improved convenience of distributed processes, such as document sharing (Oe para 6).
Therefore, it would have been obvious to combine Oe with Ruetschi to obtain the invention as specified in claims 1, 13, and 14.

Regarding claim 2, Oe further discloses wherein the second apparatus further includes a print control unit configured to cause the printer to perform printing by using the second application based on a print instruction given by the print instruction unit (see paras 150-151, 154, 158, 160, 169-170, and 173, any participant device of the web conference can select an input and output device for a registered document file, the output device can be a printer, such as MFP 94, conference managing device 20 receives the request from a participant device and executes the request by transmitting the data to the selected output device).  
Regarding claim 3, Oe further discloses wherein the second apparatus includes a printer driver, and wherein the print control unit is configured to cause the printer to perform the printing via the printer driver based on the print instruction given by the print instruction unit (see Fig. 6 and paras 105 and 150-151, smart device 40 includes cooperative processing unit 46 that sends a request to conference managing device 20 for creating an output job with settings, cooperative processing unit 46 is analogous to a printer driver).  
Regarding claim 4, Oe further discloses wherein the print control unit is configured to request content to be printed from an external server system based on the print instruction given by the print instruction unit, and to cause the printer to print the content to be printed received in response to the request (see Fig. 6 and paras 103-105, 130, 132, 150-151, 154, 156, 158, and 160, smart device 40 sends a request to conference managing device 20 for creating an input and output job with settings, the conference managing device 20 causes the MFP 94 to print a document based on a user’s selected settings).  
Regarding claim 5, Ruetschi further discloses wherein the external server system is the server system configured to provide the web conference service (see Figs. 1, 3, and 4 and paras 31, 33, 37-38, and 50, a video conference communication system includes social network server 11 and communication device 2 that provide web conference services).  
Regarding claim 6, Oe further discloses wherein location information indicating a location of the content to be printed is transmitted to the second apparatus (see para 119, conference materials DB 2002 stores registered documents and document location), and wherein the print control unit is configured to request the content to be printed from the external server system based on the location information (see Fig. 6 and paras 103-105, 130, 132, 150-151, 154, 156, 158, and 160, smart device 40 sends a request to conference managing device 20 for creating an input and output job with settings, the conference managing device 20 causes the MFP 94 to print a document based on a user’s selected settings).  
Regarding claim 7, Oe further discloses wherein the first apparatus further includes a reading control unit configured to cause a scanner to read a document by using the first application (see para 120, MFP 94 includes scanning capabilities), and 
a third transmission unit configured to transmit a scanned image to the server system, the scanned image being obtained by the reading control unit causing the scanner to read the document (see paras 127-132, a user can select the input and output device, the input device could be the scanner of MFP 94), and 
wherein the print control unit is configured to cause the printer to print the scanned image transmitted by the third transmission unit (see Figs. 15 and 19 and paras 169-170, 173, and 192, a user can select the input and output device, the input device could be the scanner of MFP 94 and the output device can be the printer of MFP 94).  
Regarding claim 8, Ruetschi further discloses a second display control unit configured to cause the second application to display data included in a file stored in the first apparatus based on the acceptance of the participation requests from the first and second applications by the acceptance unit (see para 69, document data can be shared and displayed between web conference participants devices), and 
Oe further discloses wherein the print control unit of the second apparatus is configured to cause the printer to print the file based on display of the data in the file by the second display control unit (see Fig. 6 and paras 103-105, 130, 132, 150-151, 154, 156, 158, and 160, smart device 40 sends a request to conference managing device 20 for creating an input and output job with settings, the conference managing device 20 causes the MFP 94 to print a document based on a user’s selected settings).  
Regarding claim 9, Oe further discloses wherein the print control unit of the second apparatus is configured to cause the printer to print data on a predetermined page included in the file based on display of the predetermined page by the second display control unit (see Fig. 6 and paras 103-105, 130, 132, 150-151, 154, 156, 158, and 160, smart device 40 sends a request to conference managing device 20 for creating an input and output job with settings, the conference managing device 20 causes the MFP 94 to print a document based on a user’s selected settings).  
Regarding claim 10, Ruetschi further discloses wherein the second display control unit is included in the first apparatus, wherein the first apparatus is configured to, using the second display control unit, display the data included in the file on the display screen and cause the second application to display the data by transmitting the data to the second application via the server system (see para 69, document data can be shared and displayed between web conference participants devices), and 
Oe further discloses wherein the print instruction unit of the first apparatus is configured to issue a print instruction for the data included in the file based on display of the file by the second display control unit (see Fig. 6 and paras 103-105, 130, 132, 150-151, 154, 156, 158, and 160, smart device 40 sends a request to conference managing device 20 for creating an input and output job with settings, the conference managing device 20 causes the MFP 94 to print a document based on a user’s selected settings).  
Regarding claim 11, Oe further discloses wherein the second display control unit is included in the server system (see Fig. 6 and para 128, web server 24 transmits screen information to be displayed on a screen of the information terminal 40), 
wherein the print instruction unit of the first apparatus is configured to transmit the file to the server system, and wherein the server system is configured to issue a print instruction for the data included in the file to the second apparatus based on display of the file by the second display control unit (see Fig. 6 and paras 103-105, 130, 132, 150-151, 154, 156, 158, and 160, smart device 40 sends a request to conference managing device 20 for creating an input and output job with settings, the conference managing device 20 causes the MFP 94 to print a document based on a user’s selected settings).  
Regarding claim 12, Oe further discloses wherein the setting indicated by the second information is a setting to reject printing on the printer connected to the second apparatus (see Fig. 15 and paras 169 and 171-172, a user can select the input and output device, the input device could be the MFP 94 and the output device can be any other device other than the printer of MFP 94).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677